FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUVENTINO CHAVEZ-MONDRAGON,                      No. 12-70889

               Petitioner,                       Agency No. A077-067-580

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Juventino Chavez-Mondragon, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision pretermitting Chavez-Mondragon’s

application for cancellation of removal. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence continuous-residence determinations,

see Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004), and review de

novo questions of law, Castillo-Cruz v. Holder, 581 F.3d 1154, 1159-60 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Chavez-

Mondragon lacks the seven years of continuous residence after admission required

for cancellation of removal because his second conviction for petty theft under

California law constitutes a second crime involving moral turpitude that terminated

his accrual of continuous residence before the seven years had elapsed. See

8 U.S.C. § 1229b(a)(2), (d)(1)(B); see also Castillo-Cruz, 581 F.3d at 1160

(recognizing petty theft under California law as a categorical crime involving

moral turpitude). The petty-offense exception to inadmissibility is unavailable to

excuse Chavez-Mondragon’s multiple convictions for petty theft. See

Castillo-Cruz, 581 F.3d at 1162 (observing that the petty-offense exception at

8 U.S.C. § 1182(a)(2)(A)(ii) is available only if the alien “has committed only one”

crime involving moral turpitude).

      Because Chavez-Mondragon’s convictions rendered him statutorily

ineligible for cancellation of removal, the agency did not need to consider whether

his removal would cause exceptional and extremely unusual hardship to his


                                          2                                      12-70889
qualifying relatives. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“[C]ourts

and agencies are not required to make findings on issues the decision of which is

unnecessary to the results they reach.”).

      PETITION FOR REVIEW DENIED.




                                            3                                12-70889